               Case 1:20-cv-10974-SHS Document 7 Filed 02/17/21 Page 1 of 1


                                                                            Joseph H. Mizrahi - Attorney

QCohenS
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201


�Mizrahi LLP
                                                                         P: 929-575-4175 IF: 929-575-4195
                                                                         E: joseph@cml.legal I W: cml.legal




                                                     February 17, 2021

VIAECF
Hon. Judge Sidney H. Stein
                                                                          MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re: Sanchez v. The Proctor & Gamble Company; Civil Action No. 1:20-cv-10974-SHS

Dear Judge Stein,

       The undersigned represents Plaintiff Christian Sanchez (hereinafter "Plaintiff') in the above­
referenced matter.

       The initial conference for this matter is set for February 19, 2021 at 10:00 a.m. It is now
February 17, 2021, and Defendant has yet to appear in this case. In fact, Plaintiff has still not
received an Affidavit of Service from its process server.

        In light of the above, the undersigned requests that the upcoming Conference be adjourned
as well as an additional 30 days in which to file an Affidavit of Service with the Court.


       Thank you for your time and consideration of the above request.


                                                            Respectfully submitted,

                                                            Isl Joseph H Mizrahi
                                                            Joseph H. Mizrahi, Esq.


  Plaintiff's time to file an affidavit of service is extended to March 17, 2021. The initial teleconference is
  adjourned to April 20, 2021, at 10:00 a.m.

  Dated: New York, New York
         February 17, 2021
